DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/09/2022. As directed by the amendment: claim(s) 1, 7, and 12 has/have been amended; claim(s) 4 and 17 has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-3, 5-16, and 18-20 are presently pending in this application.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12-14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uematsu et al (US 2015/0344061).
Regarding claim 1, Uematsu discloses a vehicle steering wheel (Fig. 1 #10 steering wheel) comprising: 
a core structure (Fig. 1 #25 rim core metal); 
a heater (Fig. 1 #28 heater) surrounding at least a portion of the core structure (Fig. 1 #25 rim core metal) to define a heated portion; 
a gap in the heater defining an unheated portion (Shown in the figure below); 
a cover wrap (Fig. 9 #61 skin body) surrounding the heater (Fig. 1 #28 heater) and having first and second edges joined together at a seam above the gap ([0094] lines 6-10 ---"Skin body pieces 61a are attached to cover portion 19 by sewing or the like at an inner circumference position of cover portion 19 (rim portion 15) so as to cover the planar surface of cover portion 19 and to be substantially flush with each other.” ); 
and a thermally conductive polymer (Fig. 1 #19 cover portion) thermally coupled to the heater (Fig. 1 #28 heater) and extending across the gap below the first and second edges of the cover wrap for conducting thermal energy across the gap, wherein the gap extends below the first and second edges of the cover wrap (The Fig. 9 #61 skin body extends around the entire steering wheel) and the conductive polymer (Fig. 1 #19 cover portion) extends over the gap (The Fig. 1 #19 cover portion extends over the gap and is shown in Fig. 1).


    PNG
    media_image1.png
    311
    581
    media_image1.png
    Greyscale

Regarding claim 2, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), and Uematsu further teaches wherein the first and second edges are stitched together at a stitch seam ([0094] lines 6-10 ---"Skin body pieces 61a are attached to cover portion 19 by sewing or the like at an inner circumference position of cover portion 19 (rim portion 15) so as to cover the planar surface of cover portion 19 and to be substantially flush with each other.” ).
Regarding claim 3, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), and Uematsu further teaches wherein the cover wrap comprises one of leather and vinyl ([0086] lines 1-2 ---" Skin body 61 is made of leather (artificial leather), for example, or a synthetic resin (polyurethane rubber).”).
Regarding claim 8, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), and Uematsu further teaches wherein the heater (Fig. 1 #28 heater) comprises an electric heater mat ([0055] ---" Heater 28 integrally includes: porous sheet 31, which serves as a base member; and heating wire 32, which is fixedly attached to front surface 31a of porous sheet 31.”).
Regarding claim 9, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), and Uematsu further teaches wherein the heater mat (Fig. 1 #28 heater) has first and second edges, wherein the gap is defined between the first and second edges of the heater mat (Fig. 5B shows #31 porous sheet to which #32 heater wire is attached, is shown to have ends that are not joined.).
Regarding claim 10, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), and Uematsu further teaches wherein the core structure (Fig. 1 #25 rim core metal) comprises a rigid core (The rim core is made from metal.) and a surrounding compliant layer (Fig. 9 #65 tape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al (US 2015/0344061) as applied to claim 1, in view of Lettow et al (US 2016/0327979).
Regarding claim 5, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), but does not teach wherein the thermally conductive polymer comprises a liquid curable polymer applied onto at least the first and second edges of the heater.
Nonetheless, Lettow teaches wherein the thermally conductive polymer comprises a liquid curable polymer ([0067] lines 1-11 ---" Examples of electrically conductive polymers include, but are not limited to, polyacetylene, polyethylene dioxythiophene (PEDOT), poly(styrenesulfonate) (PSS), PEDOT:PSS copolymers…”; Polyacetylene is known to be a curable liquid polymer.) applied onto at least the first and second edges of the heater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering wheel of Uematsu by incorporating the liquid curable polymer as taught by Lettow for the purpose of providing a thermally conductive insulator between the heater and the cover.
Regarding claim 6, Uematsu in view of Lettow teaches the steering wheel as appears above (see the rejection of claim 5), and Lettow further teaches wherein the thermally conductive polymer comprises polyacetylene ([0067] lines 1-11 ---" Examples of electrically conductive polymers include, but are not limited to, polyacetylene, polyethylene dioxythiophene (PEDOT), poly(styrenesulfonate) (PSS), PEDOT:PSS copolymers…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering wheel of Uematsu by incorporating as taught by Lettow for the purpose of providing a thermally conductive insulator between the heater and the cover.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al (US 2015/0344061) as applied to claim 1, in view of Kissell et al (US 20040079431).
Regarding claim 11, Uematsu teaches the steering wheel as appears above (see the rejection of claim 1), but does not teach wherein the cover wrap comprises a first cover wrap material overlapping at a tuck with a second cover wrap material, and wherein the conductive polymer further extends under the overlapping portions of the tuck.
Nonetheless, Kissell teaches wherein the cover wrap (Fig. 2B #82 cover) comprises a first cover wrap material (Shown in the figure below) overlapping at a tuck with a second cover wrap material (Shown in the figure below), and wherein the conductive polymer further extends under the overlapping portions of the tuck (This limitation is realized with the combination of Uematsu in view of Kissell.).

    PNG
    media_image2.png
    391
    525
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Uematsu by incorporating the overlapping cover materials as taught by Kissell for the purpose of creating a lap seam to close the cover over the remaining components of the steering wheel.

Allowable Subject Matter
Claims 12-16 and 18-20 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest wherein the thermally conductive polymer comprises a thermally conductive polymer tape.
The closest prior art to teach a polymer tape would be Kissell et al (US 2004/0079431). Kissell teaches a polymer tape used to close a gap in a cover. However, Examiner finds no reason to combine the references since primary reference Uematsu teaches a cover portion that completely surrounds the gap between the edges of the heater mat. It would not be obvious to replace the cover portion of Uematsu with the polymer tape of Kissell because the use of the polymer tape would destroy the invention of Uematsu and render it inoperable for its original function.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that Uematsu does not disclose, teach, or suggest the gap extends below the first and second edges of the cover wrap and the conductive polymer extends over the gap. Examiner respectfully agrees.
Uematsu teaches a conductive polymer covering the gap between the edges of the heater and the cover wrap covering the conductive polymer. Examiner interprets that the position of the stitching of the cover wrap will not change the function of the heated steering wheel because the gap will still be heated by the conductive polymer which serves the purpose of extending the heat produced by the heater to the conductive polymer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761